DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7, 8, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiwoon et al. (“Learning Pixel-level Semantic Affinity with Image Level Supervision for Weakly Supervised Semantic Segmentation”, ARXIV.ORG, CORNELL UNIVERSITY LIBRARY, 201 OLIN LIBRARY CORNELL UNIVERSITY ITHACA, NY 14853, 28 March 2018, XP081225854) in view of Liang et al. (“Rethinking Atrous Convolution for Semantic Image Segmentation”, 17 June 2017, XP055558070, Retrieved from the Internet: URL: https://arxiv.org/pdf/1706.05587v1.pdf).
-Regarding claims 1, 8 and 15, Jiwoon discloses a method for training an image semantic segmentation model (Section 3, first paragraph; segmentation annotations are synthesized using the network computing CAMs and AffinityNet and a segmentation DNN is trained using the aforementioned segmentation annotations), applied to a server, the method comprising: obtaining a raw image used for model training (Section 3, first paragraph; Section 3.1; class activation maps are computed for training images); performing a full-image classification annotation on the raw image at different dilation magnifications by: applying a multi-magnification dilated convolutional neural network model to the raw image, and obtaining (Section 3.1; section 4.2, “Network computing CAMs”; Appendix A.1 and FIG. 7; the network for computing the class activated maps comprises convolutional layers with different dilation levels); and training an image semantic segmentation network model using the global object location maps as supervision information (Section 3.4; the segmentation labels that are obtained using the CAM network are used for training a semantic segmentation network).  
Jiwoon is silent to teaching that at different degrees of dispersion corresponding to the different dilation magnifications, wherein a degree of dispersion is used for indicating a distribution of a target object on an object region positioned by the multi-magnification dilated convolutional neural network model at a dilation magnification corresponding to the degree of dispersion. However, the claimed limitation is well known in the art as evidenced by Liang.
In the same field of endeavor, Liang teaches at different degrees of dispersion corresponding to the different dilation magnifications, wherein a degree of dispersion is used for indicating a distribution of a target object on an object region positioned by the multi-magnification dilated convolutional neural network model at a dilation magnification corresponding to the degree of dispersion (multiscale image representations using atrous spatial pyramid pooling, FIG. 1, FIG. 5 and section 3.2, 3.3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Jiwoon with the teaching of Liang in order to provide learning increasingly abstract data representations.
-Regarding claims 7 and 14, the combination further discloses the image semantic segmentation network model comprises a deep convolutional neural network model (Jiwoon, segmentation model, section 4.2).  
Allowable Subject Matter
s 2-6, 9-13 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011. The examiner can normally be reached Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING Y HSIEH/Primary Examiner, Art Unit 2664